Citation Nr: 1507508	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  07-38 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for cervical spine disability.

2. Entitlement to a rating in excess of 40 percent for thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel
INTRODUCTION

The Veteran served on active duty from August 1983 to July 1976, and from May 1982 to May 1999.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which continued the 40 percent ratings for lumbar and cervical spine disabilities.  The Veteran had previously been awarded a separate noncompensable (0 percent) rating for the thoracic spine prior to October 5, 2007; however, this was combined with the lumbar spine disability and rated together as part of the thoracolumbar spine, as required under applicable rating criteria.  See 38 C.F.R. § 4.71a (2014).

Thereafter, in an October 2012 rating decision, the RO granted separate ratings of 10 percent each for associated lumbar radiculopathy of each lower extremity, effective July 13, 2011.  In a February 2014 rating decision, the Veteran was also awarded separate ratings of 20 percent each for associated cervical radiculopathy in each upper extremity, effective December 24, 2013.  The Veteran has not indicated any disagreement with or intent to appeal from these ratings for neurological impairment in his lower and upper extremities; therefore, they are not before the Board at this time.  

The Veteran testified at a Board hearing at the RO before the undersigned in April 2013; a copy of the hearing transcript is of record.  The Board remanded these issues for further development in August 2013, and they now return for review.  The claims file is now entirely contained in VA's electronic processing systems.


FINDINGS OF FACT

1.  There is no unfavorable ankylosis of the cervical spine, or associated neurologic impairment other than of the upper extremities; there have not been incapacitating episodes of intervertebral disc syndrome with a total duration of at least 6 weeks in any 12-month period. 

2.  There is no unfavorable ankylosis of the thoracolumbar spine, or associated neurologic impairment other than of the lower extremities, to include neurologic bowel or bladder impairment; there have not been incapacitating episodes of intervertebral disc syndrome with a total duration of at least 6 weeks in any 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2014).

2.  The criteria for a rating in excess of 40 percent for thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA provided the Veteran with full notice regarding the requirements and responsibilities to substantiate his claims for increased ratings, via letters in July 2005, March 2006, and November 2008.  The timing defect as to the letters provided after the initial adjudication was cured by subsequent readjudication, including in a February 2014 supplemental statement of the case.

Additionally, the April 2013 Board hearing focused on the elements necessary to establish an increased rating.  The Acting Veterans Law Judge asked questions to elicit pertinent testimony regarding the nature and severity of the disabilities, including symptoms and treatment.  The Veteran and his representative also showed actual knowledge of the requirements to substantiate his claims.  Indeed, the case was remanded for additional development based on testimony at the hearing.    

Concerning the duty to assist, in August 2013, VA requested the Veteran to identify any outstanding VA or private treatment records for his disabilities on appeal, as directed in the prior remand.  He did not identify any additional treatment, but VA obtained additional VA treatment records dated through July 2013.  Moreover, during the April 2013 Board hearing, the Veteran denied any current VA treatment for the neck or back and stated that his last private treatment was 6-7 years earlier.  

The Veteran was also afforded a VA examination in January 2014, as directed in the prior remand.  Although the examiner discussed the effects of flare-ups and repetitive motion testing, he did not offer an opinion as to an estimate in degree of any additional limitation of motion during flare-ups, as generally directed for ratings involving range of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Nevertheless, the evidence is sufficient in this regard.  As discussed below, to warrant a higher rating for the Veteran's cervical or lumbar spine based on range of motion, there must be unfavorable ankylosis.  This is defined as fixation of the spine in flexion or extension, i.e., lack of range of motion.  Therefore, any estimation of additional loss of motion during flare-ups or after repetitive movement would not likely assist in substantiating the claims.  Additionally, as directed in the prior remand, the examiner addressed whether there were bladder or bowel complaints related to the Veteran's spinal disabilities, and whether there had been incapacitating episodes in the past year.  The other lay and medical evidence also contains pertinent information in this regard.  There is no argument or indication that this examination is inadequate, or that further medical evidence is necessary for a fair adjudication.  Indeed, in a December 2014 appellate brief, the Veteran's representative indicated that the remand directives had been satisfied.

In sum, VA satisfied its duties to inform and assist, insofar as any errors committed were not harmful to the essential fairness of the proceedings.  The remand directives were substantially satisfied, and no additional notice or assistance would be reasonably likely to aid in substantiating the claims decided herein.  Further, the Veteran has had ample opportunity to participate in the adjudication, and no prejudice has been alleged or shown due to any possible procedural defects.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326; Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

II. Claim Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology or manifestations of the conditions is not duplicative or overlapping.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

Here, the Veteran has been assigned ratings of 40 percent each for his cervical and lumbar spine disabilities throughout the appeal period for degenerative disc disease in each spinal segment under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243.  

He has also been assigned separate ratings for associated neurological abnormalities of 10 percent each in the lower extremities (under 38 C.F.R. § 4.124a, DC 8521), and 20 percent each for the upper extremities (under DC 8510), for certain periods.  

As indicated above, the Veteran has not indicated any dispute with the separate ratings for his upper or lower extremities; however, he asserted in the April 2013 hearing that he had bowel and bladder impairment related to his low back disability.  

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 40 percent rating will be assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  For a higher rating of 50 percent, there must be unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5243.  

For these purposes, fixation of a spinal segment in neutral position (zero degrees) represents favorable ankylosis.  Unfavorable ankylosis is defined as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in certain restricted movements or other symptoms which are not present herein.  See id. at Note (5).

Disabilities of the thoracolumbar and cervical spine segments will be separately rated under the General Rating Formula, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id. at Note (6).  

Additionally, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, will be evaluated separately under appropriate diagnostic codes under the General Rating Formula.  Id. at Note (1).

In this case, there have been no findings of ankylosis in any segment of the Veteran's spine, unfavorable or otherwise.  Rather, he has retained varying degrees of function of his thoracolumbar and cervical spine, despite increased pain and decreased ranges of motion at times, such as during flare-ups and after repetitive use.  Indeed, during the January 2014 VA examination, the Veteran had measured forward flexion of the thoracolumbar spine to 90 degrees or greater with pain at that point, extension to 20 degrees with pain at 5 degrees, right and left lateral flexion and rotation to 30 degrees or greater with pain at that point.  The cervical spine had forward flexion and extension to 40 degrees with pain beginning at 25 degrees, right and left lateral flexion to 45 degrees or greater with pain at that point, right and left lateral rotation to 50 degrees with pain at 40 degrees.  There is no ankylosis or functional impairment that could be analogous to ankylosis.  As such, a rating in excess of 40 percent may not be assigned under the General Rating Formula for either the cervical or thoracolumbar spine disabilities.  38 C.F.R. § 4.71a, DC 5243.

With regard to associated neurological impairment, again, the Veteran has already been awarded separate ratings of 10 percent each for the lower extremities, and 20 percent each for the upper extremities, for certain portions of the appeal period.  He has not indicated any dispute with these severity of these ratings or with the effective dates assigned; therefore, no further discussion is necessary in this regard.

Otherwise, during the April 2013 hearing, the Veteran complained of unspecified bowel and bladder problems that he believed were related to his back.  Nevertheless, he is not competent to offer an opinion in this regard due to the complex nature of the spine and involved neurological systems.  There is no competent evidence to show that any such difficulties are associated with his spinal disabilities.  Rather, the Veteran generally denied any bladder or bowel symptoms, and any reports of such symptoms were linked to conditions other than the spine.  

For example, in a March 2006 private record, the Veteran reported constipation and laxative use, but denied a change in bowel habits or diarrhea.  He also complained of change in sexual activity and prostate problems, but he denied a change in bladder habits.  Thereafter, during an April 2007 VA examination, he reported having control of his bowel and bladder, although he had some urgency.  During a December 2009 VA examination, the Veteran denied urinary or fecal incontinence and any bowel or bladder changes.  He indicated that, in May 2007, he had constipation and no urine formation, for which he underwent surgery with removal of the sigmoid colon, with no continuing residuals.  The July 2011 VA examiner recorded that there was no neurologic incontinence of stool or urine.  

During the January 2014 VA examination, the Veteran again denied any urinary or fecal incontinence; he reported increased urinary frequency for which he had not sought treatment, but he denied any actual loss of bladder control.  The examiner conducted tests, reviewed the entire claims file, and concluded that there was no neurologic impairment such as bowel or bladder impairment due to thoracolumbar or cervical spine disability.  This is generally consistent with the other evidence of record.  As such, a separate rating is not warranted for neurologic abnormality of bowel or bladder impairment as associated with the Veteran's back or neck disabilities.  See id., General Rating Formula, Note (1).

Intervertebral disc syndrome (IVDS) may be rated under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, DC 5243 & Note.  

The Veteran's currently assigned ratings of 40 percent for the lumbar spine and 10 percent each for associated neurological impairments in the lower extremities, effective July 13, 2011, result in a combined rating of 50 percent (including the bilateral factor of 1.9) for the lumbar spine disability from that date forward.  See 38 C.F.R. §§ 4.25, 4.26.  His rating of 40 percent for the cervical spine and 20 percent each for associated impairments in the upper extremities, effective December 24, 2013, result in a combined rating of 60 percent (including the bilateral factor of 3.6) for the cervical spine disability from that date forward.  Id.

To warrant the next higher (and maximum) rating of 60 percent under the IVDS Formula, there must be incapacitating episodes with a total duration of at least 6 weeks in a 12-month period.  See 38 C.F.R. § 4.71a, DC 5243, IVDS Formula, Notes (1) & (2).  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, IVDS Formula & Note (1).  

If IVDS is present in more than one spinal segment (i.e., thoracolumbar or cervical spine), if the effects in each segment are clearly distinct, each segment will be evaluated based on incapacitating episodes or under the General Rating Formula, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

The Veteran does not meet these criteria for any period on appeal.  Rather, he has generally denied incapacitating episodes due to his back or neck for treatment and evaluation.  During the January 2014 VA examination, he reported an episode in 2008 where he took off work because of acute severe back pain, but he denied any periods of physician-prescribed rest within the past five years.  Similarly, although the Veteran reported being prescribed bed rest by a physician in the April 2013 hearing, he also denied any treatment in the past 6-7 years, and indicated that he did not actually complete any such bed rest because he could not afford to do so.  The Veteran testified that he had "incapacitating episodes" 10-12 times per month lasting for 20-45 minutes, and that his employer was aware of this and would allow him to find a place to relax his back and/or neck during such episodes.  These do not rise to the level of incapacitating episodes as defined for VA purposes.  There is also no indication of any prescribed bed rest in the available treatment records dated through July 2013, which include notations of continued pain in the back that is increased with activity.  Moreover, the Veteran did not indicate that his time off due to the back in 2008 was for an extended period or at least 6 weeks.  Although he was unemployed at times beginning in August 2009, there is no indication that this was due to his back or neck.  Rather, the evidence reflects that he had a left knee injury and surgery in 2009 for which he was temporarily off work, as well as right and left shoulder surgeries with convalescence from 2010 through 2012 (for which he was granted temporary 100 percent ratings).  There is no suggestion of incapacitation due to the Veteran's back or neck, with or without prescribed bed rest or treatment, with a total duration of at least 6 weeks in any 12-month period.  As such, a higher rating is not warranted for either spinal segment on this basis.  Id.  

The above discussion includes consideration of all potentially applicable diagnostic codes for the Veteran's lumbar and cervical spine disabilities, to include any related neurological impairment.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings were assigned for neurological impairment; however, his symptomatology otherwise remained relatively stable throughout the appeal periods, and any increases in severity were not sufficient for a separate or higher rating as discussed above.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted because this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the Veteran has complained of varying extents of pain, painful and limited motion of the lumbar and cervical spine, with neurological manifestations in the upper and lower extremities.  The evidence does not link any bladder or bowel symptoms to his spine disabilities.  These complaints and manifestations are fully contemplated by the schedular rating criteria for spinal disabilities and pertinent neurological impairment.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Id. 

Further, applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no symptoms for the disabilities on appeal that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate for a disability that can be attributed only to the combined effect of multiple conditions.  Cf. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

In October 2009, while this appeal was pending, the Veteran applied for a total disability rating based on individual unemployability due to service-connected disability (TDIU), asserting that he was too disabled to work due to his knees, back, and shoulders as of August 19, 2009.  This issue would generally be considered part and parcel of the appeal for a higher underlying disability rating for his back.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  This claim for TDIU was denied in August 2010, and the Veteran did not specifically appeal from that determination.  

During the April 2013 hearing, the Veteran reported being unemployed in the past for approximately three years and referenced the denial of his TDIU claim.  Records from the Veteran's prior employer and private provider in 2009 reflect that he was temporarily off work as of August 2009 due to a nonservice-connected left knee injury and surgery.  Thereafter, the Veteran was awarded temporary total ratings due to surgery and convalescence for his service-connected bilateral shoulder disabilities from December 2010 to July 2011 and again from December 2011 to July 2012 under 38 C.F.R. § 4.30, as well as special monthly compensation due to 100 percent rating with separate disabilities rated at 60 percent or more for each of these periods under 38 C.F.R. § 3.350(i).  The Veteran also has been in receipt of a combined 100 percent rating based on multiple disabilities, including the back and neck disabilities on appeal, effective since July 2012.  These periods from 2009 through 2012 are consistent with the Veteran's testimony in April 2013 that he was unemployed for around three years.  He indicated during this hearing that he had no further dispute with the temporary total ratings assigned, and that he was now employed full-time.  The Veteran was still employed full-time during the January 2014 VA examination, and there is no indication that his employment status has changed since that time.  

Moreover, although the Veteran testified in April 2013 that he was earning less than in his prior position due, in part, to limitations from his back and neck, his high disability ratings is intended to compensate for his reduced earning capacity.  See 38 C.F.R. § 4.1.  There is no argument or indication that he does not have substantially gainful employment, and he has not indicated an intent to pursue an appeal as to entitlement to a TDIU.  Therefore, this issue is not before the Board.  

In sum, the preponderance of the evidence is against a higher or separate rating for any period on appeal for the disabilities on appeal.  As such, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 C.F.R. § 4.3.


ORDER

A rating in excess of 40 percent for cervical spine disability is denied.

A rating in excess of 40 percent for thoracolumbar spine disability is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


